DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
The present Office Action is based upon the Applicant’s amendment filed on 02/10/2021.  Claims 15-20, 23-30, and 32-34 are now pending in the present application. This action is made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint 
Claim 17 recites, “completing a connection to said emergency service provider and communicating the current location of said wireless device”; however, the current specification does not support the limitation.
Claims 18-20 and 23 are also rejected by the virtue of their dependency on claim 17.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 15-20, 23-30, and 32-34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  a relation between limitations, “determining that the wireless device has a removable memory installed,  automatically dialing a number stored on the removable memory based on the determination that the wireless device has a removable memory installed”, and “establishing a voice communication session with an emergency service provider based on the emergency indication, wherein establishing the communication with the emergency service provider emergency service provider further comprises automatically dialing 911 and completing a connection to said emergency service provider via said cellular network”. It is not clear under what condition and why after dialing a number stored on the removable memory, then establishing a voice communication session with an emergency service provider occurs. In the other works, it is not clear why the wireless device preforms both “automatically dialing a number stored on the removable memory based on the determination that the wireless device has a removable memory installed” and “establishing a voice communication session with an emergency service provider based on the emergency indication” (after initiating an emergency call).
Claim 16 is also rejected by the virtue of its dependency on claim 15.
Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  a relation between limitations, “determining that the removable memory is installed; automatically dial a number stored on the removable memory based on the determination that the wireless device has a removable memory installed” and the limitations, “establish a communication with an emergency service provider via the wireless network based at least in part on receiving the emergency indication, wherein establishing the communication with the one or more emergency service provider further includes: establishing a communication”. It is not clear under what automatically dial a number stored on the removable memory based on the determination that the wireless device has a removable memory installed” and “establish a communication with an emergency service provider via the wireless network based at least in part on receiving the emergency indication” (after initiating an emergency call).
Claims 18-20 and 23 are also rejected by the virtue of their dependency on claim 17.
Claim 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  a relation between limitations, “determining that the wireless device has a removable memory installed, and automatically dialing a number stored on the removable memory based on the determination that the wireless device has a removable memory installed” and the limitations, “establishing a communication with emergency service provider via the wireless network based at least in part on receiving the emergency indication, wherein establishing the communication with the one or more emergency service provider further includes: establishing a communication to a remote device, via the wireless network and said number stored on the removable memory; and after establishing said communication to the remote device, establishing a call with said emergency service providers”. It is not clear under what condition and why after dialing a number stored on the removable memory, then establishing a communication with an emergency service providers occurs. In the other works, it is not clear why the wireless automatically dialing a number stored on the removable memory based on the determination that the wireless device has a removable memory installed” and “establishing a communication with emergency service provider via the wireless network based at least in part on receiving the emergency indication”, (after initiating an emergency call).
Furthermore, the limitation “automatically dial 911” has no connection with any limitations of the claim. It is not clear in what condition or situation “automatically dial 911” occurs.
Claims 25-30 and 32 are also rejected by the virtue of their dependency on claim 24.
Claim 33 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  a relation between limitations, “automatically dialing 911” and the limitation, “initiating a call with an emergency service providers”. It is not clear why after automatically dialing 911, then the apparatus preforms initiating a call with the one or more emergency service providers.
Claim 34 is also rejected by the virtue of its dependency on claim 33.
Claim 34 recites, “wherein the predetermined plurality of numbers are stored on a subscriber identity module (SIM) card, and after a determination is made that all of the plurality of numbers stored on the SIM card are unavailable, initiating a call of an emergency service provider.” However, the relation between the removable memory and SIM card are not clearly described (e.g. whether they are the same or different component, device or module. The specification does not disclose there are two different components, devices or modules to store plurality of numbers).

Allowable Subject Matter
Claims 15, 17, 24 and 33 (and their dependent claims) would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Response to Arguments
Applicant's arguments filed 02/10/2021 have been fully considered but they are not persuasive.
On page 7 of the Applicant’s remarks, Applicant asserts, “[i]ndependent claims 15, 24, and 33 always requires ‘determining that the wireless device has a removable memory installed, and automatically dialing a number stored on the removable memory’ plus ‘establishing a voice communication session with an emergency service provider based on the emergency indication’, These recitations are unconditional as intended. This way the device will call a personal emergency contact number on the SIM card in addition to a 911 emergency service provider. Applicant submits that there are no conditions and so none need to be recited.” Examiner respectfully disagrees. It is not clear how the device can dialing a number stored in the removable memory and at the same time establishing a voice communication session with and emergency service provider. As described in the current specification, there are two conditions to call an emergency service provider: 1) “at block 1310, method 1300 may include initiating a call to an emergency service provider. For example, as described herein, emergency services component 1200 (FIG. 5) may execute processor 1210 and/or communication component 1250 (FIG. 5) to call an emergency service provider. In some instances, communication component 1250 may call an emergency service provider based on the determination that all of the plurality of numbers stored on the SIM card 1252 are unavailable.” And 2) “In other instances, communication component 1250 may call an emergency service provider based on the determination that the emergency services component 1200 is not configured with the SIM card 1252 (e.g., block 1304). In certain instances, calling an emergency service provider may comprise initiating a 911 call.” (See paragraph [0050] of the specification). The claims do not provide any of the indicated condition. Therefore, it is the claims are “incomplete for omitting essential steps, such omission amounting to a gap between the steps”.
On page 7 of the Applicant’s remarks, Applicant further asserts, “in claim 24 the limitation ‘automatically dial 911’ was cited as having no connection with any other limitations of the claim. However, auto-dialing the number 911 is a precursor to establishing a communication with an emergency service provider (which could be a 911 operator or police). Claim 24 as currently written requires both, and so the device must always ‘automatically dial 911’ to perform the steps of claim 24.” Examiner respectfully disagrees. If “auto-dialing the number 911 is a precursor to establishing a communication with an emergency service provider” then the claim needs to states it in order to connect the relation between “automatically dial 911” and “establish a communication with an emergency service provider”.
On page 8 of the Applicant’s remarks, Applicant argues, “The Examiner also cited claim 34 because it was not dear if the removable memory and SIM card are the same or different component. They are the same but claim 34 does not recite both a removable memory and a SIM card, only the former. The latter is introduced as a refinement to the removable memory in claim 25, which is believed proper.” Examiner respectfully disagrees. Claim 25 “determining that the removable memory is installed further comprises: determining whether the device is configured with a subscriber identity module (SIM) card”, which is proper; however, the relation between the removable memory and SIM card in claims 33 and 34 are not provided.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
JANG et al. (US 20130225118 A1) disclose METHOD AND APPARATUS FOR SENDING EMERGENCY CALL IN MOBILE TERMINAL.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLAHYAR KASRAIA N whose telephone number is (571)270-1772.  The examiner can normally be reached on Monday - Friday, 8:00 am - 5: 00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAFAEL PEREZ-GUTIERREZ can be reached on (571)272-7915.  The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALLAHYAR KASRAIA N/Primary Examiner, Art Unit 2642